962 So. 2d 993 (2007)
Warren M. FABEL, Appellant,
v.
Doreen L. MASTERSON and Frank Zamiello, Appellees.
No. 4D06-4716.
District Court of Appeal of Florida, Fourth District.
August 1, 2007.
Robert Rivas of Sachs & Sax, Tallahassee, for appellant.
John C. Dotterrer and Jennifer Torres of John C. Dotterrer, P.A., Palm Beach, for appellees.
FARMER, J.
In Fabel v. Masterson, 951 So. 2d 934 (Fla. 4th DCA 2007), we reversed a summary judgment in favor of appellees. In this appeal, we review an award of prevailing party attorneys fees based on the summary judgment since reversed. From our decision on the merits, it follows that the award of attorneys fees must also be reversed.
Reversed.
STONE and HAZOURI, JJ., concur.